Citation Nr: 0843238	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO. 06-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2. Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1971 to August 1974. He had service in 
the Republic of Vietnam, where his awards and decorations 
included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the RO. 


FINDINGS OF FACT

1. The veteran's peripheral neuropathy of the upper 
extremities was first manifested years after service, and the 
preponderance of the competent evidence of record shows that 
it is unrelated thereto.

2. The preponderance of the evidence shows that the veteran's 
peripheral neuropathy of the upper extremities is unrelated 
to Agent Orange exposure or to his service-connected diabetes 
mellitus.

3. The veteran's peripheral neuropathy of the lower 
extremities was first manifested years after service, and the 
preponderance of the competent evidence of record shows that 
it is unrelated thereto.

4. The preponderance of the evidence shows that the veteran's 
peripheral neuropathy of the lower extremities is unrelated 
to Agent Orange exposure or to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the upper extremities is not the 
result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2008). 

2. The criteria for secondary service connection for 
peripheral neuropathy of the upper extremities have not been 
met. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.310 (2008).

3. Peripheral neuropathy of the lower extremities is not the 
result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2008). 

2. The criteria for secondary service connection for 
peripheral neuropathy of the lower extremities have not been 
met. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met that duty.

The RO received the veteran's claims for service connection 
in August 2004, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claims, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. 

After notice was provided to the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims. In support of his claim VA received the veteran's 
service medical and personnel records; records reflecting his 
treatment by private health care practitioners from the early 
1980's through September 2005; records reflecting his 
treatment by VA from the mid-1980's through February 2007; 
and records associated with his award of Social Security 
disability benefits. In addition, the veteran was examined by 
VA in March 2005 and April 2007 to determine the nature and 
etiology of the neurologic complaints affecting his upper and 
lower extremities. In April 2008, during the course of the 
appeal, the veteran was also provided the opportunity to 
present testimony at a hearing scheduled at the RO before a 
member of the Board. However, he failed to report for that 
hearing and has not requested that it be rescheduled. 

Finally, the Board notes that the veteran has not identified 
any outstanding evidence which could be used to support 
either of his claims. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claims. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

In light of the foregoing, the Board finds no evidence of any 
VA error in notifying or assisting the veteran that results 
in prejudice to the veteran or otherwise affects the fairness 
of this adjudication. Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The veteran seeks entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities. The 
primary thrust of his contentions is that such disabilities 
are associated with his service-connected diabetes mellitus 
and that service connection is warranted on a secondary 
basis. However, after reviewing the evidence, the Board finds 
that the preponderance of the evidence is against the 
conclusion that the veteran's peripheral neuropathy is 
warranted on a direct or secondary basis. Accordingly, 
service connection is not warranted, and the appeal is 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. As a general matter, 
service connection is dependent upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as organic diseases of the 
nervous system, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service. 38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption 
is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

Acute and subacute peripheral neuropathy, is also presumed to 
be the result of exposure to herbicides, such as Agent 
Orange. 38 C.F.R. § 3.309(e). Having served in the Republic 
of Vietnam, the veteran is presumed to have had such 
exposure. 38 C.F.R. § 3.307(a)(6)(iii). 

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.

The veteran does not contend, and the evidence does not show 
that the veteran's peripheral neuropathy of the upper and 
lower extremities were first manifested during service or 
during the first year after the veteran's discharge from 
service. Rather, the preponderance of the competent evidence 
of record, such as VA outpatient records, dated from August 
2001 through November 2004, shows that the veteran's 
peripheral neuropathy was first manifested many years after 
service. The various manifestations include numbness, 
paresthesia, and weakness in the upper and lower extremities, 
as well as fatigue, profuse sweating, and ataxia. Despite the 
current diagnosis, there is no competent evidence that the 
veteran's peripheral neuropathy is in any way related to 
service or to the first year after his discharge from 
service. In addition, there is no competent evidence of 
record that he developed acute and subacute peripheral 
neuropathy within weeks or months of his exposure to Agent 
Orange in the Republic of Vietnam. Therefore, service 
connection for peripheral neuropathy of either upper or lower 
extremity is not warranted on a direct or presumptive basis.

In arriving at this decision, the Board notes that the 
veteran has a long history of neck and low back problems, 
manifested by pain and numbness radiating into the upper and 
lower extremities. However, those disabilities predated the 
findings of the veteran's peripheral neuropathy by many 
years. The veteran's cervical spine problems, variously 
diagnosed as cervical/brachial syndrome, cervical spine 
strain, and a probable ruptured disc date back to 
approximately 1980. His lumbar spine problems, including disc 
herniation at L2-3 and L3-4 date back to at least the early 
1990's. In any event, there is no competent evidence the 
veteran's longstanding cervical and lumbar spine disorders 
are in any way related to his subsequent development of 
peripheral neuropathy. 

As noted above, the primary thrust of the veteran's 
contentions is that his peripheral neuropathy of the upper 
and lower extremities is proximately due to or aggravated by 
his service-connected diabetes mellitus. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to aggravated 
by a disability for which service connection has already been 
established. 38 C.F.R. § 3.310(a). In order to find 
aggravation, the evidence must show an increase in the 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease. Id. 

During VA outpatient treatment in June 2004, the veteran was 
found to be borderline diabetic, and in August 2004, the 
diagnosis was established. That disorder was presumed to be 
the result of his exposure to Agent Orange in the Republic of 
Vietnam, and service connection was granted on that basis, 
effective August 31, 2004. 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2004).

In August and September 2004, J. L. N., M.D., and A. G. F., 
M.D., suspected that the veteran's peripheral neuropathy was 
related to his diabetes mellitus. However, neither physician 
was able to establish that relationship. Dr. N. acknowledged 
that there could be other treatable causes; and neither 
examiner gave a rationale as to why diabetes was the most 
likely cause. 

The only other reports that the veteran's peripheral 
neuropathy is related to diabetes come from the veteran. As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation. He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Nevertheless, VA scheduled the veteran for examinations to 
determine nature and etiology of his peripheral neuropathy of 
the upper and lower extremities. In March 2005 and April 
2007, the veteran was examined by different VA examiners. The 
March 2005 examiner found that the peripheral neuropathy was 
more likely caused by several years of polysubstance abuse in 
combination with a diagnosis of multiple sclerosis, while the 
April 2007 examiner found the veteran's polyneuropathy to be 
idiopathic in nature. Despite that disparity, however, they 
agreed that there was no relationship between the veteran's 
peripheral neuropathy and his diabetes mellitus. Not only did 
both examiners note that the diagnosis of peripheral 
neuropathy had preceded the diagnosis of diabetes by at least 
several years, they found no evidence of any increase in the 
underlying peripheral neuropathy following the diagnosis of 
diabetes. Therefore, they agreed that the veteran's 
peripheral neuropathy was not proximately due to or 
aggravated by the service-connected diabetes. 

Unlike the private practitioners, the VA examiners based 
their opinions on a review of the claims file, as well as an 
interview with and examination of the veteran. As such, their 
conclusions are more complete and better informed. Therefore, 
the Board accords greater weight to the opinions rendered by 
the VA examiners than to the private practitioners. 

Because there is no other competent evidence of record to 
support the veteran's contentions, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected diabetes mellitus caused or 
aggravated his peripheral neuropathy of either of his upper 
or lower extremities. Accordingly, service connection is not 
warranted on a secondary basis. Consequently, that aspect of 
the appeal is also denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


